      Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 1 of 7



 1   PAUL R. RIEHLE (SBN 115199)                          THEODORE J. BOUTROUS JR. (SBN 132099)
     paul.riehle@faegredrinker.com                        tboutrous@gibsondunn.com
 2   FAEGRE DRINKER BIDDLE & REATH                        RICHARD J. DOREN (SBN 124666)
     LLP                                                  rdoren@gibsondunn.com
 3   Four Embarcadero Center                              DANIEL G. SWANSON (SBN 116556)
     San Francisco, CA 94111                              dswanson@gibsondunn.com
 4   Telephone: (415) 591-7500                            JAY P. SRINIVASAN (SBN 181471)
     Facsimile: (415) 591-7510                            jsrinivasan@gibsondunn.com
 5                                                        GIBSON, DUNN & CRUTCHER LLP
     CHRISTINE A. VARNEY (pro hac vice)                   333 South Grand Avenue
 6   cvarney@cravath.com                                  Los Angeles, CA 90071-3197
     KATHERINE B. FORREST (pro hac vice)                  Telephone: 213.229.7000
 7   kforrest@cravath.com                                 Facsimile: 213.229.7520
     GARY A. BORNSTEIN (pro hac vice)
 8   gbornstein@cravath.com                               VERONICA S. MOYE (pro hac vice)
     YONATAN EVEN (pro hac vice)                          vlewis@gibsondunn.com
 9   yeven@cravath.com                                    GIBSON, DUNN & CRUTCHER LLP
     LAUREN A. MOSKOWITZ (pro hac vice)                   2100 McKinney Avenue, Suite 1100
10   lmoskowitz@cravath.com                               Dallas, TX 75201
     M. BRENT BYARS (pro hac vice)                        Telephone: 214.698.3100
11   mbyars@cravath.com                                   Facsimile: 214.571.2900
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue                                    CYNTHIA E. RICHMAN (pro hac vice)
     New York, New York 10019                             crichman@gibsondunn.com
13   Telephone: (212) 474-1000                            GIBSON, DUNN & CRUTCHER LLP
     Facsimile: (212) 474-3700                            1050 Connecticut Avenue, N.W.
14                                                        Washington, DC 20036-5306
     Attorneys for Plaintiff and Counter-defendant        Telephone: 202.955.8500
15   Epic Games, Inc.                                     Facsimile: 202.467.0539

16   [Additional counsel appear on signature page]        Attorneys for Defendant and Counterclaimant
                                                          Apple Inc.
17

18                                  UNITED STATES DISTRICT COURT

19                                NORTHERN DISTRICT OF CALIFORNIA

20                                          OAKLAND DIVISION

21
     EPIC GAMES, INC.,
22                                                          No. 4:20-CV-05640-YGR-TSH
                          Plaintiff, Counter-defendant,
23                                                          STIPULATION AND [PROPOSED]
                            vs.                             ORDER REGARDING MATERIALS
24                                                          RELIED UPON BY EXPERTS
25   APPLE INC.,                                            Hon. Yvonne Gonzalez Rogers
26                        Defendant, Counterclaimant.
27

28
                                            -1-
              STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                            Case No.: 4:20-cv-05640-YGR-TSH
        Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 2 of 7



 1           Pursuant to the Court’s correspondence of May 8, 2021, directing that “[w]here the parties agree on

 2   the admissibility of documents associated with each expert’s testimony, please prepare a written list of

 3   those documents for the court and the clerk of the court which will allow for the efficient admission of the

 4   same,” IT IS HEREBY STIPULATED, subject to the approval of the Court:

 5           The exhibits listed in the table below are admitted into evidence in connection with the opinion(s)

 6   offered by the expert(s) identified, subject to: (a) the Court’s standing orders on hearsay and other

 7   evidentiary matters; (b) appropriate confidentiality designations, as proposed by the parties on a per-exhibit

 8   basis; (c) the understanding that Rule 1006 summaries admitted in connection with expert opinions provide

 9   a basis for those opinions and the parties will not object to Rule 1006 summaries on the basis that the

10   underlying materials have not been admitted into evidence separately; and (d) the understanding that Drs.

11   Barnes, Cragg, Hitt, Lafontaine, and Rubinfeld may rely on information not admitted into the record,

12   consistent with Rule 703, and that the parties will not object to those experts’ reliance on such unadmitted

13   materials within the scope of Rule 703 except as otherwise expressly set forth herein.

14
      Expert        Exhibit      Subject to sealing order or motion
15    Barnes        PX-0432      Apple intends to request sealing
16    Barnes        PX-0602      Apple intends to request sealing
      Barnes        PX-0603      Apple intends to request sealing
17    Barnes        PX-0604      Apple intends to request sealing
18    Barnes        PX-0605      Apple intends to request sealing
      Barnes        PX-0606      Apple intends to request sealing
19    Barnes        PX-0607      Apple intends to request sealing
      Barnes        PX-0608      Apple intends to request sealing
20
      Barnes        PX-0609
21    Barnes        PX-0610      Apple intends to request sealing
      Barnes        PX-0611      Apple intends to request sealing
22
      Barnes        PX-0612      Apple intends to request sealing
23    Barnes        PX-0756
      Barnes        PX-1000      Apple intends to request sealing
24
      Barnes        PX-1001      Apple intends to request sealing
25    Barnes        PX-1002
      Barnes        PX-1003      Apple intends to request sealing
26    Barnes        PX-1004
27    Barnes        PX-1005
      Barnes        PX-1006
28
                                              -2-
                STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                              Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 3 of 7



 1   Barnes     PX-1007
     Barnes     PX-1008
 2
                          Apple intends to request sealing as this exhibit reflects sealed material (Dkt.
     Barnes     PX-2385
 3                        548)
     Barnes     PX-2391   Apple intends to request sealing as this exhibit reflects sealed material
 4                        Apple intends to request sealing as this exhibit reflects sealed material (Dkt.
     Barnes     PX-2392
                          614)
 5   Barnes     PX-2567
 6   Barnes     PX-2568
     Barnes     PX-2569
 7   Barnes     PX-2570
     Barnes     PX-2575
 8
     Barnes     PX-2576
 9   Barnes     PX-2577
     Barnes     PX-2578
10
     Barnes     PX-2579
11   Barnes     PX-2581
     Barnes     PX-2582
12
     Barnes     PX-2583
13   Barnes     PX-2584
     Barnes     PX-2585
14   Barnes     PX-2587
15   Barnes     PX-2588
     Barnes     PX-2589
16   Barnes     PX-2590
17   Barnes     PX-2591
     Barnes     PX-2598
18   Barnes     PX-2599
19   Barnes     PX-2600
     Barnes     PX-2601
20   Barnes     PX-2602
     Barnes     PX-2603
21
     Barnes     PX-2668
22   Cragg      PX-1009
     Cragg      PX-1010
23
     Cragg      PX-1011
24   Cragg      PX-1012
     Cragg      PX-1017
25
     Cragg      PX-1022
26   Cragg      PX-1023
     Cragg      PX-1024
27   Cragg      PX-1025   Apple intends to request sealing
28   Cragg      PX-1026   Apple intends to request sealing
                                            -3-
              STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                            Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 4 of 7



 1   Cragg        PX-1027
     Cragg        PX-1030
 2
     Cragg        PX-1032
 3   Cragg        PX-1034
     Cragg        PX-1035
 4
     Cragg        PX-1036   Apple intends to request sealing
 5   Cragg        PX-1037
     Cragg        PX-1045
 6   Cragg        PX-2946
 7   Hitt         DX-3411
     Hitt         DX-5469   Apple intends to request sealing
 8   Lafontaine   DX-3115
 9   Lafontaine   DX-3248   Apple intends to request sealing
     Lafontaine   DX-3256
10   Lafontaine   DX-3363
11   Lafontaine   DX-3421
     Lafontaine   DX-3441
12   Lafontaine   DX-3584   Sealed in full (Dkt. 547)
     Lafontaine   DX-3598   Partially sealed (Dkt. 547)
13
     Lafontaine   DX-3629
14   Lafontaine   DX-3695
     Lafontaine   DX-3710
15
     Lafontaine   DX-3760
16   Lafontaine   DX-3814
     Lafontaine   DX-4002
17
     Lafontaine   DX-4096
18   Lafontaine   DX-4168
     Lafontaine   DX-4172   Partially sealed (Dkt. 547)
19   Lafontaine   DX-4200   Partially sealed (Dkt. 547)
20   Lafontaine   DX-4217
     Lafontaine   DX-4312   Apple intends to request sealing
21   Lafontaine   DX-4362   Epic intends to request sealing
22   Lafontaine   DX-4425   Subject to Sony motion to seal (Dkt. 576)
     Lafontaine   DX-4495   Apple intends to request sealing
23   Lafontaine   DX-4632
24   Lafontaine   DX-4920
     Lafontaine   DX-4931
25   Lafontaine   DX-5338   Apple intends to request sealing
     Lafontaine   DX-5546
26
     Rubinfeld    DX-3176
27   Rubinfeld    DX-3177
     Rubinfeld    DX-3305
28
                                            -4-
              STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                            Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 5 of 7



 1   Rubinfeld     DX-3419
     Rubinfeld     DX-3483
 2
     Rubinfeld     DX-3679
 3   Rubinfeld     DX-4316
     Rubinfeld     DX-4623
 4
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   Dated: May 12, 2021              CRAVATH, SWAINE & MOORE LLP
                                          Christine A. Varney (pro hac vice)
 7                                        Katherine B. Forrest (pro hac vice)
                                          Gary A. Bornstein (pro hac vice)
 8                                        Yonatan Even (pro hac vice)
                                          Lauren A. Moskowitz (pro hac vice)
 9                                        M. Brent Byars (pro hac vice)

10                                    FAEGRE DRINKER RIDDLE & REATH LLP
                                          Paul J. Riehle
11

12                                    By:   /s/ Justin C. Clarke
                                            Justin C. Clarke
13                                          825 Eighth Avenue
                                            New York, New York 10019
14                                          Telephone: (212) 474-1000

15                                          Attorneys for Plaintiff and
                                            Counter-defendant Epic Games, Inc.
16

17
     Dated: May 12, 2021              GIBSON, DUNN & CRUTCHER LLP
18                                         Theodore J. Boutrous Jr.
                                           Richard J. Doren
19                                         Daniel G. Swanson
                                           Jay P. Srinivasan
20                                         Mark A. Perry
                                           Veronica S. Moye
21                                         Cynthia E. Richman

22
                                      By:   /s/ Rachel S. Brass
23                                          Rachel S. Brass
                                            555 Mission Street, Suite 3000
24                                          San Francisco, CA 94105-0921
                                            (415) 393-8200
25
                                            Attorneys for Defendant and
26                                          Counterclaimant Apple Inc.

27

28
                                               -5-
                 STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                               Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 6 of 7



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO ORDERED.

 2
     DATED: ________________ _________________________________________
 3                                  HON. YVONNE GONZALEZ ROGERS
                                    United States District Court Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -6-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
        Case 4:20-cv-05640-YGR Document 641 Filed 05/12/21 Page 7 of 7



 1                                     ECF SIGNATURE ATTESTATION

 2           In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the

 3   concurrence of the filing of this document has been obtained from the other signatory hereto.

 4    Dated: May 12, 2021                            GIBSON, DUNN & CRUTCHER LLP
 5
                                                     By:     /s/ Rachel S. Brass
 6                                                           Rachel S. Brass

 7                                                         Attorney for Defendant and Counterclaimant
                                                           Apple Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -7-
                STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                              Case No.: 4:20-cv-05640-YGR-TSH
